Title: To Benjamin Franklin from Aimé (Amé)-Ambroise-Joseph Feutry, 22 April 1778
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur,
Ce 22 avril 1778
Connoissant la sensibilité de votre coeur, et Sa bienfaisance, J’ose vous adresser ce petit mémoire, auquel je vous supplie de vouloir bien vous intéresser. J’ai oublié d’avoir l’honneur de vous le présenter hier; J’aurai certainement celui de m’informer de votre santé vendredi prochain, en allant chez M. de chaumont.
Si vous vouliez, Monsieur, parcourir ma fable [à] M. Le Comte de Maillebois, laquelle se trouve [torn: dans le?] N° 10 de l’année litteraire de fréron, [torn]in, Je L’ai Laissé chez Madame de [torn: Chaumont?], sur sa cheminée. Cette Lecture [torn: ne deman]de pas plus d’une minutte. [torn: Je suis] avec l’attachement le plus sincere, la [torn: gratitude la plus dura]ble et Le respect le mieux mérité Votre très humble et très obeissant serviteur
Feutry
